DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 3/24/2021 has been entered.  Claims 11-20 remain pending in the present application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cl. 11, the limitation “each of the pair of wedge-shaped engagement elements is provided at a basal part thereof with an extension part of a fitting surface thereof, so that the basal part of each wedge-shaped engagement element is removably attached to the extension part” renders the claim indefinite in the Examiner’s position. Applicant’s specification does not provide specific disclosure as to what the Applicant is referring to by using “extension part,” “fitting surface” or “basal part.”  Applicant does refer to Figs. 18-20 as showing these parts (see Page 2-3 of Remarks dated 3/24/2021).  However, these parts are not abundantly clear to the Examiner and 
Claim 13 recites the limitation "joints" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
  Re. Cl. 14, the limitation “the extension part of the first/second of the pair of wedge-shaped engagement elements and a first/second joint are integrally formed” renders the claim indefinite since it appears to contradict the limitations of claim 11.  Claim 11 requires that the “basal part of each wedge-shaped engagement element is removably attached to the extension part.”  If these two parts (the wedge-shaped engagement element and extension part) are removably attached, it is unclear how they can also be “integrally formed.”  The phrase integrally formed is understood to refer to a configuration where the parts are one piece and thus not removably connected.  Therefore, the limitation is indefinite since it appears to contradict what has been previously claimed.
Re. Cl. 17, the limitations “a polygonal joint element is disposed at a position vertical to a joint surface of the extension part; the polygonal joint element is formed in a flat surface; the polygonal joint element is arranged on a lower side; and a joint end part of the polygonal joint element is engageable such that the corresponding notch groove 
Claim 17 recites the limitation "the corresponding notch groove" in Line 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Re. Cl. 20, the limitation “the leg…has a variety of shapes in section” renders the claim indefinite in the Examiner’s position.  It is unclear if the Applicant is intending to claim that the leg can have a variety of different shapes (i.e. taking on different shapes in different embodiments as shown in Fig. 21a-e) or if the leg has a variety of different shapes all included in the same embodiment. The way the limitation is currently written, it appears as if the Applicant is claiming multiple shapes included in the same embodiment, which does not appear to be supported by the Applicant’s disclosure.  It is the Examiner’s position that the limitation is intended to capture the different embodiments shown in Figs. 21a-e, where the legs can take on different shapes in different embodiments, and it is suggested that the Applicant amend the limitation to better capture that interpretation.  Amending the limitation to read “the leg…can have a variety of different shapes in section” or something equivalent would overcome this issue.
Allowable Subject Matter
Claims 11-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  It is the Examiner’s position that the prior art of record does not anticipate the claim language referring to the pair of wedge-shape engagement elements and how they are press-fitted to each other as now claimed in independent claim 11.
 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632